SMITH, Chief Judge.
Appellant pled guilty to trafficking in cocaine, conspiracy to traffic in cocaine, and carrying a concealed firearm. Her recommended guidelines sentence was seven-nine years, and the court imposed the following sentences: for the drug offenses, appellant was given two fifteen-year mandatory minimum sentences which were designated to run consecutively; and for carrying a concealed firearm, two and one-half years to run consecutively, for a total of thirty-two and one-half years in prison with a thirty-year mandatory. In the recent related case of co-defendant William N. Vickery, this court ruled that the cocaine offenses constituted a single criminal episode and thus consecutive mandatory minimum sentences should not have been imposed. Vickery v. State, 515 So.2d 396 (Fla. 1st DCA 1987). The state concedes that the two and one-half year sentence for carrying a concealed firearm should have been designated to run concurrently rather than consecutively. See Allen v. State, 510 So.2d 654 (Fla. 2d DCA 1987).
Accordingly, the cause is reversed and remanded for resentencing.
WENTWORTH and JOANOS, JJ., concur.